W. B. Shelby Crichlow and wife entered an appeal on August 4, 1934, from an order of the Chancellor made the same day denying a motion made by the Crichlows to set aside and vacate a decreepro confesso, an order appointing a special master, his report of the testimony and the final decree entered in pursuance thereof. The final decree was entered in November, 1931.
The Crichlows appealed from an order overruling their demurrer to the bill of complaint. They were allowed a month to interpose an answer. They waited until the month expired and then without answering took an appeal from the order. No supersedeas was obtained. On the day the appeal was taken the court entered the decree pro confesso against them.
The cause proceeded in the lower court and in November, 1931, the final decree was entered. The Supreme Court affirmed the order and decrees from which both appeals were taken.
Now in August, 1934, the Crichlows moved to vacate the decreepro confesso and set aside other proceedings and the final decree and allow them to answer the bill.
The court denied the motion, and in the order stated that it had no jurisdiction. From that order the Crichlows appealed, as stated above.
The appellees have moved to dismiss the appeal. Among the grounds urged are that it affirmatively appears from the record that the appeal is not taken in good faith and that it was taken merely for delay; nothing is presented for adjudication by the court.
It is apparent from the record that the law of the case has been settled by the two appeals in the case, that the Crichlows have had their day in court; that there have been no procedural or other errors committed in the cause; that *Page 237 
the Crichlows have kept by their dilatory tactics the case in court for a period inconsistent with the purpose of the rules of procedure, have delayed the administration of justice and presented at no time within the rules of procedure any substantial or meritorious defense to the bill.
So the motion to dismiss the appeal is granted.
So ordered.
WHITFIELD, C. J., and ELLIS, TERRELL, BUFORD, and DAVIS, J. J., concur.
BROWN, J., not participating.